 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendant(s)
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                       MOTION TO EXTEND DEADLINE
                                           Plaintiffs,      TO FILE SUPPLEMENTAL
14                 v.                                    RESPONSE TO ORDER TO SHOW
                                                                     CAUSE
15   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Interim                      [First Request]
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19
            Defendants respectfully request an extension of time, until March 26, 2021, to file
20
     their Supplemental Response to the Court’s January 31, 2020 Order to Show Cause
21
     (“OSC”). Defendants understand that the Court’s February 24, 2021 Order, ordering
22
     Defendants to file their Supplemental Response “no later than March 12, 2021,”
23
     admonished that “[n]o extension of this briefing schedule will be permitted absent
24
     extraordinary circumstances.” (Dkt. 3861 at 15.) But Defendants believe that the scope,
25
     size, and ramifications of the Response constitute extraordinary circumstances and warrant
26
     more time to prepare it. The Supplemental Response must explain why more than 170 PMs
27
     were noncompliant between March and December 2020, a 10-month period.
28
 1          To put that colossal task in perspective, Defendants’ original Response—which
 2   addressed only 20 noncompliant PMs in one month—was supported by four declarations
 3   and more than 300 avowals. (Dkt. 3649, 3649-1, 3649-2, 3649-3, 3649-4.) The declaration
 4   that recounted the specific reasons why those 20 PMs were noncompliant was 121
 5   paragraphs. (Dkt. 3649-4.) The forthcoming declaration that must detail the specific
 6   reasons for noncompliance with more than 170 PMs will be substantially longer and take
 7   significantly more time to prepare. In imposing a $1.1 million sanction relating to the May
 8   2019 Order to Show Cause, the Court noted that Defendants failed to provide the level of
 9   detail necessary to avoid civil contempt. (See Dkt. 3861 at 4–5 [“Defendants make no effort
10   to explain what steps they took to comply with PMs [11, 39, 40, 42, 47 49, and 52] ….
11   Defendants do not explain why these administrative errors caused their noncompliance and
12   why they were unavoidable. … Defendants do not articulate the specific steps they took to
13   mitigate the staffing issues and why no other steps were available. … Nor do Defendants
14   point to evidence establishing sufficient efforts were made to secure alternative outside
15   healthcare providers.”].) Thus, to meet that standard, the declarant must review each
16   noncompliant PM (and in some cases the files audited) to accurately state the reason for
17   noncompliance. And while she does that, she must still perform her duties as Centurion’s
18   Regional Director of Compliance. (Dkt. 3649-4, ¶ 4.) The supplemental declarations of
19   the three other declarants—Director Shinn, Assistant Director Gann, and the Vice President
20   of Operations of Centurion—must similarly be updated to include new information over a
21   10-month period, all while performing their very critical responsibilities at ADCRR.
22   Suffice to say, more than two weeks is needed to prepare and finalize their declarations.
23          The amount at stake also supports an additional two weeks to prepare Defendants’
24   Supplemental Response. The sanction amount will exceed $17 million if Defendants are
25   held in contempt on all PMs. Thus, it is imperative that Defendants adequately and fully
26   respond to the OSC, which they cannot do unless that have sufficient time to prepare the
27   Supplemental Response. Due process counsels more than 16 days, particularly when the
28   Court ordered Defendants to comply with several other deadlines by March 12 as well.

                                                   2
 1   (Dkt. 3861 at 15.) An extension until March 26, 2021 affords Defendants 30 days to prepare
 2   the Supplemental Response. Finally, the additional time will not meaningfully impede the
 3   progression of this case. The Court’s February 24, 2021 Order resolved many outstanding
 4   issues and provided direction going forward, including how the $1.4 million in sanctions
 5   imposed in June 2018 should be spent.
 6                                       CONCLUSION
 7          For these reasons, Defendants respectfully request that the Court extend their
 8   deadline to file a Supplemental Response to the OSC to March 26, 2021. Plaintiffs take no
 9   position on this request.
10         DATED this 26th day of February 2021.

11                                            STRUCK LOVE BOJANOWSKI & ACEDO, PLC

12
13                                            By /s/Daniel P. Struck
                                                 Daniel P. Struck
14                                               Rachel Love
                                                 Timothy J. Bojanowski
15                                               Nicholas D. Acedo
                                                 3100 West Ray Road, Suite 300
16                                               Chandler, Arizona 85226

17                                                Attorneys for Defendant(s)

18
19
20
21
22
23
24
25
26
27
28

                                                  3
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on February 26, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@aclu.org
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Daniel P. Struck
27
28

                                                  4
